Exhibit 10.1

LOGO [g87664g89e61.jpg]

October 28, 2008

Kenneth Denman

Re: Offer of Employment

Dear Ken:

We are extremely pleased to offer you this opportunity to join Openwave Systems
Inc. (“Openwave”) in the position of Chief Executive Officer. You will be based
in Openwave’s Redwood City location. This offer is contingent upon the positive
confirmation of the information you have provided on your resume, a background
check and references. The following terms and conditions shall apply to your
anticipated employment with Openwave.

1. Commencement of Employment with Company.

Your employment will commence no later than December 1, 2008.

2. Base Compensation.

Your annual base salary will be USD $450,000. You will be paid semi-monthly on
the 15th and the last working day of each month.

3. Incentive Compensation

You will be eligible for the following incentive compensation:

You shall be eligible for a quarterly incentive cash award from the Company
under the Company’s Corporate Incentive Plan (“CIP”), based upon a target for
each quarterly period which shall be 100% of your base salary actually earned
for the three month performance period (i.e., $112,500) based upon your initial
base salary). Under the terms of the CIP, your actual annual incentive cash
award may be below, at, or above target (up to a maximum of 150% of your target,
as pro-rated if applicable) and shall be determined based upon the Company’s
achievement level against selected financial and performance objectives. The
terms of the CIP, including the financial and performance objectives for the
Company, are established each year by the Compensation Committee in consultation
with the Board of Directors of the Company.

4. Equity Awards.

Subject to the approval of the Compensation Committee of the Board of Directors
of Openwave at its first meeting following your employment commencement date,
you will be granted an option to purchase 1,500,000 shares of Common Stock (the
“Option”). The Option shall have an exercise price as follows: 500,000 shares
will have a per share exercise price equal to the fair market value of one share
of Company common stock on the date of grant (which shall be determined in the
discretion of the Compensation Committee in accordance with the terms of
Openwave’s 2006 Stock Incentive Plan); 500,000 shares will have a per share
exercise price equal to greater of $2.50 per share or the fair market value of
one share of Company common stock on the date of grant; and 500,000 shares will
have a per share exercise price equal to the greater of $3.50 per share or the
fair market value of one share of Company common stock on the date of grant. The
vesting commencement date shall be your employment commencement date. The shares
will vest over four years with a one year cliff, meaning that one fourth of your
shares will vest on the first anniversary of your vesting commencement date and
the remaining shares will vest monthly thereafter on a ratable basis. Vesting
will, of course, depend on your continued employment with Openwave. Any Option
granted shall be subject to the terms of the Company’s policies and standard
form of agreements.



--------------------------------------------------------------------------------

5. Insurance Plans.

You are also eligible to participate in our comprehensive employee benefit
programs. You understand and agree that, subject to applicable law, the Company
reserves the right to unilaterally revise the terms of the employee benefit
programs.

6. Travel to and from Denver

We understand that you plan to travel regularly on weekends to Denver until
after your daughter’s high school graduation. Openwave will cover the cost of
travel to and from Denver, as well as local living expenses in Northern
California, for up to $5,000 per month from the start of your employment to one
year after your start date. You recognize the importance of being a full time
resident CEO.

7. At Will Employment.

You should be aware that your employment with Company is for no specified period
and constitutes “at will” employment. As a result, you, and/or the Company, each
have the right to terminate the employment relationship at any time for any
reason, with or without cause. This is the full and complete agreement between
you and the Company regarding this term. Although your job duties, title,
compensation and/or benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in a written amendment to this Agreement signed
by you and an authorized officer of the Company.

8. Severance.

If your employment terminates as a result of Involuntary Termination, as defined
in Addendum E, within the first 12 months of your employment, and you sign a
general release of claims without revoking it as allowed by law, you shall be
eligible to receive a lump sum severance payment equal to 12 months of base
salary at your final base salary rate plus the full amount of your then-current
annual target CIP bonus, which severance payment shall be subject to applicable
withholding and shall be made within 30 days following your employment
termination date. If your employment terminates as a result of Involuntary
Termination, as defined in Addendum E, following the first 12 months of your
employment, and you sign a general release of claims without revoking it as
allowed by law, you shall be eligible to receive a lump sum severance payment
equal to six months of base salary at your final base salary rate plus 50% of
your then-current annual target CIP bonus, which severance payment shall be
subject to applicable withholding and shall be made within 30 days following
your employment termination date. If you become eligible to receive a severance
payment under this Section 8, and if you timely elect to continue health
insurance coverage under the Company’s health insurance plans pursuant to the
terms of COBRA, the Company shall pay the full premium cost of such coverage on
your behalf, as well as on behalf of your spouse and covered dependents (if
any), for the lesser of six months or until you and your covered dependents (if
any) become eligible for other health insurance coverage through a subsequent
employer. If your employment terminates as a result of Involuntary Termination
in connection with a Change of Control of the Company (as defined in Addendum
F), you shall be eligible to receive the severance and benefits described in the
Company’s Change of Control Severance Agreement, a copy of which is attached as
Addendum F. This paragraph does not change or alter the at will nature of your
employment relationship with the Company.

9. US Work Authorization

Your employment will commence between October 15, 2008 and December 1, 2008,
contingent upon your providing to the Company proof of your eligibility to work
in the United States. You will provide us at least two weeks notice prior to
your start date.



--------------------------------------------------------------------------------

10. Components of Agreement.

Incorporated into this Agreement by reference are the following addendums
(“Addendums”) and their attachments, each of which is a component of the
Agreement.

Addendum A- Employment Requirements

Addendum B- Confidential Information and Inventions Assignment Agreement

Addendum C- Insider Trading Policy

Addendum D- Company Code of Conduct

Addendum E- Definitions of Involuntary Termination and Cause

Addendum F- Change of Control Severance Agreement

11. Section 409A.

You and the Company intend that income provided to you pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (“Section 409A”), and the provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A. The Company does not, however, guarantee any particular tax effect
for income provided to you pursuant to this Agreement, and except for its
obligation to withhold applicable income and employment taxes from compensation
paid or provided to you, the Company shall not be responsible for the payment of
any applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement. In the event that any compensation to be paid or
provided to you pursuant to this Agreement may be subject to the excise tax
described in Section 409A, the Company may delay such payment for the minimum
period required in order to avoid the imposition of such excise tax.

12. Entire Agreement/Modification.

This Agreement, the Addendums, and any stock option agreements between you and
the Company, constitute the entire agreement between you and the Company
concerning our employment relationship, and they supersede all prior
negotiations, representations, and agreements regarding that subject. This
Agreement cannot be modified or amended except by a subsequent written amendment
signed by you and an authorized officer of the Company.

Your acceptance of this Agreement represents a unique opportunity for both you
and Company to grow and to succeed. We thank you for the commitment you have
made to our common vision and look forward to working with you.

 

Sincerely, /s/ Charles Levine Charles Levine Chairman of the Board

I accept the offer of employment and terms stated in this Offer Letter and the
accompanying Addendums and attachments.

 

Accepted:   /s/ Kenneth Denman     Date:   November 4, 2008   Kenneth Denman    
 